Title: To James Madison from Richard Grubb, 29 July 1789
From: Grubb, Richard
To: Madison, James


Sir
Richmond Virginia July 29th. 1789
At a time when Your extensive abilitys and attention are so constantly engaged and unremittingly employed in the advancing the happiness, of Your Country, an Address from an Individual and who has not the honor of being personaly known to You, And on a subject which may appear somewhat partial, May be an intrusion deman[d]ing great merit in the subject and Party intruding to apologize for. The one he is certain will have your excuse if in any portion of it You should perceive a future good to Society. For that share in which the Individual appears interested he rests for pardon solely on Your condescension.
From an early propensity and a long attachment to the study of The Mechanic Arts and the various ways in which they may be applyed to useful purposes I have at different periods invented a variety of Instruments, Machines &c, But which I have never had sufficient confidence in myself to venture imparting a sight of to any other person. Not satisfyed upon Reflection that such diffidence was altogether commendable—joined to a Resolution (arising from an Aversion to and a determination to withdraw from farther Mercantile pursuits, a profession always clashing with my natural inclination and in which I have been singularly unfortunate) Of devoting myself in future entirely to that Study—And in aid to those motives The encouragment held forth in the New Constitution for securing Inventors &c. in their Right to reward for useful productions, Al[t]ogether induce me to make a first Essay with the Object named in the inclosed form of Petition, and which I have taken the liberty of requesting leave to submit to you for Your approbation, which should I have the satisfaction of Obtaining and in addition your kind assistance in informing me the mode In which it must be introduced to the Honble. Body for whose consideration it is intended, I will have wrote in the prescribed manner and put into progress through the Channel and in the manner the instructions Your kind condescendsion may honor me with, point out.
As I am I beleive equaly unknown to all the Gentlemen Your Honble. Colleagues from this State, I hope to have your pardon for this self introduction to You, To whom my wishes have led me in particular from (permit me Sir to say) An admiration of and esteem for Your eminently Patriotic Character, I should have done myself the honor of personally and Respectfully waiting on You on this subject, but engagements to unavoidable appearance in several suits pending in the different supreme Courts of this State, and in which I am greatly interested, And which from the late appointment of district-Courts, has occasiond to fall for early trials and within a short time of each other, prevent me.
Renewing my request for Your pardon, and beging the Honor of an answer I remain with Respectfull deference Sir, Your Most Obedient and Very Humble Servant
Richard Grubb
 